Title: Constitutional Convention. Remarks on the Necessity for a National Government, [19 June 1787]
From: Hamilton, Alexander
To: 



[Philadelphia, June 19, 1787]

Col. Hamilton, assented to the doctrine of Mr. Wilson. He denied the doctrine that the States were thrown into a State of Nature. He was not yet prepared to admit the doctrine that the Confederacy, could be dissolved by partial infractions of it. He admitted that the States met now on an equal footing but could see no inference from that against concerting a change of the system in this particular. He took this occasion of observing for the purpose of appeasing the fears of the small States, that two circumstances would render them secure under a National Govt. in which they might lose the equality of rank they now held: one was the local situation of the 3 largest States Virga. Masts. & Pa. They were separated from each other by distance of place, and equally so, by all the peculiarities which distinguish the interests of one State from those of another. No combination therefore could be dreaded. In the second place, as there was a gradation in the States from Va. the largest down to Delaware the smallest, it would always happen that ambitious combinations among a few States might & wd. be counteracted by defensive combinations of greater extent among the rest. No combination has been seen among large Counties merely as such, agst. lesser Counties. The more close the Union of the States, and the more compleat the authority of the whole: the less opportunity will be allowed the stronger States to injure the weaker.
